DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
Drawings
Objection withdrawn due to amendments
Specification
Objection withdrawn due to amendments.
Claim Rejections - 35 USC § 112
Rejection is withdrawn due to amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-10, 12-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN106239922A), herein Jing, in view of Comb et al. (US20130078073A1), herein Comb.
As for Claim 1, Jing teaches:
A carriageless print head assembly, for use in extrusion-based additive construction, comprising: a cold end having a front end, a rear end, a left side, a right side, a top surface extending from the front end to the rear end and from the left side to the right side, and a bottom surface extending from the front end to the rear end and from the left side to the right side, wherein the cold end is of a singular construction [Page 6, 5th paragraph, #101. Fig. 1 shows #101 as having a similar shape, ends, sides th paragraph, 105. Fig. 1 #105].
Jing is silent to wherein the left side has a first timing belt attachment slot adjacent to and aligned with a first receiver for receiving a first shaft, the first timing belt attachment slot extending substantially from the front end to the rear end, the first shaft extending substantially from the front end to the rear end. However, Comb which is a 3D printer system [title] teaches drive belt [Fig. 25, #236] that goes around the entire gantry assembly and also goes through the head mount [Fig. 25, #250] where the print head assembly is mounted on top of with shaft/rod [Fig. 2, #60] for print head assembly [Fig. 2, #20] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the 3D printer head mount of Comb with shaft/rod and belt assembly into Jing’s print head assembly such that the head mount is part of the print head with a reasonable expectation of successful results 
Further, Jing is silent to a specific mounting structure or gantry system prompting one of ordinary skill to look to related art.  Comb teaches the rod and belt system. Comb teaches the left and right side of print head assembly have attachment slots for timing belt. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. Jing discloses the claimed invention except for a specific mounting structure or gantry system.  It would have been obvious to one of ordinary skill in the art at the time the invention to make integral the tool head mount of Comb with the print head of Jing, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   
As for Claim 2, Comb further teaches: drive belt [Fig. 25, #236] that goes around the entire gantry assembly and also goes through the head mount [Fig. 25, #250] where the print head assembly is mounted on top of with shaft/rod [Fig. 2, #60] for print head assembly [Fig. 2, #20]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the 3D printer head mount of Comb with shaft/rod and belt assembly into Jing’s print head assembly such that the head mount is part of the print head with a reasonable expectation of successful results 
Comb also teaches that there can be second bearing shaft with the drive belt [0005].
	Alternatively, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate a belt assembly and receiver and shaft , since it have been held that a mere duplication of working parts of a device involves only routine skill in the art.
	As for Claim 3, Jing further teaches:
	the top surface further comprising a second slot which extends downwardly towards the bottom surface and is configured to receive a second material feed [Fig. 1, two #105s are shown].
	As for Claim 4, Jing further teaches:
	further comprising a first heat break, wherein the first heat break is proximate to the first slot [Page 6, 5th paragraph, 103. 105 is communicated through 103. and Fig. 1, #103].
	As for Claim 5, Jing further teaches:
th paragraph, 103. 105 is communicated through 103. and Fig. 1, two #103s are shown].
	As for Claim 9, Jing teaches:
	the top surface further comprising: a third slot which extends downwardly towards the bottom surface and is configured to receive a cooling fluid, a fourth slot which extends downwardly towards the bottom surface and is configured to expel a cooling fluid, and the cold end further comprises a fluid channel having a perimeter, wherein the perimeter of the fluid channel is contained within the cold end [Page 6, 5th paragraph, two water cooled pipes 106, Fig. 1, two #106s are shown. Page 7, 5th paragraph].
	As for Claim 10, Jing teaches:
	wherein the fluid channel intersects with the third slot and the fourth slot, wherein the fluid channel extends from the third slot to the fourth slot [Page 7, 5th paragraph. Fig. 2 shows channel connecting the two 106s].
	As for Claim 12, Jing teaches:
	wherein the perimeter is bounded by the bottom surface, the top surface, the front end, the rear end, the first receiver and the second receiver [Fig. 1].
	As for Claim 13, Jing teaches:
	further comprising a thermal monitor having a temperature sensor, wherein the thermal monitor is located proximate to the cold end such that the temperature of the top surface may be monitored by the thermal monitor [Page 8, 1st paragraph, 
	As for Claim 19, Jing teaches:
	further comprising a first hot end proximate to the first heat break and a second hot end proximate to the second heat break. [Page 6, 5th paragraph, 103. 105 is communicated through 103. and Fig. 1, #103].
	
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN106239922A), herein Jing, in view of Comb et al. (US20130078073A1), herein Comb and further in view of Bloom et al. (US20110077480A1), herein Bloom.
	As for Claim 11 Jing/Comb/ teach claim 9. But Jing/Comb/Wolf is silent to a fluid channel plug. However, Bloom which is a fluid transfer system [title] teaches fluid channel plug to facilitate fluid transfer [0065] and prevent fluid flow inside the channel [0083].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have combined the fluid channel plug of Bloom with Jing/Comb’s fluid channel such that the plug is part of the fluid channel with a reasonable expectation of successful results because Bloom recognizes that the plug can facilitate fluid transfer [0065] and prevent fluid flow inside the channel [0083].	
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.
Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. 
On page 10-12, Applicant appears to argue that the time belt adjustment slots are not taught in the prior art. However, they are taught in Comb. Comb teaches drive belt [Fig. 25, #236] that goes around the entire gantry assembly and also goes through the head mount [Fig. 25, #250] where the print head assembly is mounted on top of with shaft/rod [Fig. 2, #60] for print head assembly [Fig. 2, #20]. Comb in incorporated into Jing.
On page 12, Applicant appears to argue that Comb teaches the mechanism on a carriage and not directly on a print head. Comb’s teachings of the rod and belt system are incorporated into Jing’s print head. 
On page 13-14, there are no specific arguments to claims 6-8 and 14. However, these claims are considered allowable.
On page 14, claims 11 and 19 are mentioned however these claims have no specific arguments. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.T./Examiner, Art Unit 1742        

/GALEN H HAUTH/Primary Examiner, Art Unit 1742